Exhibit (e)(ii) THE ARBITRAGE FUNDS AMENDMENT TO DISTRIBUTION AGREEMENT THIS AMENDMENT is made as of December 19, 2014 by and between ALPS Distributors, Inc. (“ALPS”) and The Arbitrage Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into a Distribution Agreement dated November1, 2011 (the “Agreement”); WHEREAS, on November 17, 2014, the Board of Trustees of the Trust approved one new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Trust wish to modify the provisions of the Agreement to reflect the addition of the new series. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A – LIST OF PORTFOLIOS.APPENDIXA – LIST OF PORTFOLIOS of the Agreement is replaced in its entirety with the attached APPENDIXA – LIST OF PORTFOLIOS. 2. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS DISTRIBUTORS, INC. THE ARBITRAGE FUNDS By: /s/ Thomas A. Carter By: /s/ John S. Orrico Name: Thomas A. Carter Name: John S. Orrico Title: Executive Vice President Title: President APPENDIX A LIST OF PORTFOLIOS THE ARBITRAGE FUND THE ARBITRAGE EVENT-DRIVEN FUND THE ARBITRAGE CREDIT OPPORTUNITIES FUND THE ARBITRAGE TACTICAL EQUITY FUND
